DETAILED ACTION
This communication is responsive to application 15/858,143 filed 12/29/2017.
The instant application has a total of 20 claims pending in the application, all of which are ready for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
As required by M.P.E.P. 609(c), the applicant’s submissions of the Information Disclosure Statements (11 IDSs dated 02/22/2019 – 11/10/2020) are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of Non-Statutory Double Patenting as being unpatentable over claim 1-20 of copending Application No. 15/858,505. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed to same subject matter using substantially identical language. This is a Provisional Non-Statutory Double Patenting rejection because the patentably indistinct claims have not in fact been patented. See the following comparison table:

Instant Application: 15/858,143
Copending Application: 18/858,505
Claim 1. 
A system, comprising: a centralized computer server initially storing a first artificial neural network model having data identifying: biases of neurons in a network of the neurons; synaptic weights of the neurons; and activation functions of the neurons; and 
a population of vehicles, each respective vehicle in the population having: the first artificial neural network model initially installed in the vehicle; at least one sensor that generates inputs for the first artificial neural network model during operations of the vehicle; and a computing device programmed to process the inputs using the first artificial neural network model; 
wherein the computing device is configured to select an input based on an output of the first artificial neural network model generated from the input; 
wherein the input is transmitted to and stored in the centralized computer server as part of sensor data; 
wherein the centralized computer server further trains, using the sensor data that includes the input selected by the vehicle, the first artificial neural network model to generate a second artificial neural network model; and 
wherein the second artificial neural network model is transmitted from the centralized computer server to the vehicle to replace the first artificial neural network model initially installed in the vehicle.  
Claim 1. 
A vehicle in a population of vehicles, the vehicle comprising: a set of vehicle controls; at least one sensor configured to generate inputs during operations of the vehicle; and a computing device having: a memory storing a first artificial neural network model having data identifying: biases of neurons in a network of the neurons; synaptic weights of the neurons; and activation functions of the neurons; and 
at least one processor coupled to the memory and configured via instructions to: process the inputs according to the first artificial neural network model to generate outputs; adjust the vehicle controls based on the outputs; 
select an input based on an output of the first artificial neural network model generated from the input; adjust the first artificial neural network model through unsupervised machine learning from the input; 
transmit the input to a centralized computer server which generates a second artificial neural network model through supervised machine learning from sensor data that includes the input selected by the vehicle; and 
replace the first artificial neural network model adjusted via the unsupervised machine learning with the second artificial neural network model generated by the centralized computer server.  
Claim 2. 
The system of claim 1, wherein the computing device controls, based on the output, one of: acceleration of the vehicle; speed of the vehicle; and -- 18 --Patent ApplicationAttorney Docket No. 120426-119200/USdirection of the vehicle.  
Claim 12. 
The vehicle of claim 1, wherein the vehicle controls adjust at least one of: acceleration of the vehicle; speed of the vehicle; and direction of the vehicle.  
Claim 3. 
The system of claim 1, wherein the second artificial neural network model includes data identifying updated synaptic weights of at least a portion of the neurons.  
Claim 13. 
The vehicle of claim 1, wherein the second artificial neural network model includes data identifying updated synaptic weights of at least a portion of the neurons.  
Claim 4. 
The system of claim 3, wherein the computing device selects the input in response to the output identifying an unknown item.  
Claim 5. 
The system of claim 3, wherein the computing device selects the input in response to the output identifying an item unexpected in development of the first artificial neural network model.  
Claim 6. 
The system of claim 3, wherein the computing device selects the input in response to the output identifying an item, captured in the input, as being one of two or more candidates.  
Claim 14. 
The vehicle of claim 13, wherein the computing device selects the input in response to one of: the output identifying an unknown item; 



the output identifying an item unexpected in development of the first artificial neural network model; and 




the output identifying an item, captured in the input, as being one of two or more candidates.  
Claim 7. 
The system of claim 3, wherein the computing device selects the input based on a characteristic of the output; and wherein the input captures an item encountered by the vehicle during operation.  
Claim 8. 
The system of claim 7, wherein the characteristic is one of: lack of knowledge about the item; lack of classification of the item into a plurality of known categories; lack of an identification of the item; having an accuracy in identification of the item below a threshold; and having a confidence level in recognizing of the item below a threshold.  
Claim 11. 
The system of claim 9, wherein the item is one of: an event and an object.  
Claim 3. 

The vehicle of claim 2, wherein the input captures an item encountered by the vehicle during operation; 



the computing device selects the input based on the output identifying one of: lack of knowledge about the item; lack of classification of the item into a plurality of known categories; lack of an identification of the item; having an accuracy in identification of the item below a threshold; and having a confidence level in recognizing of the item below a threshold.  



the item is one of: an event and an object; and
Claim 9. 
The system of claim 8, wherein the at least one sensor includes at least one of: a camera that images using lights visible to human eyes; a camera that images using infrared lights; a sonar; a radar; and a lidar.  
Claim 10. 
The system of claim 9, wherein the input is one of: an image and a video clip.  
Claim 2. 

The vehicle of claim 1, wherein the input is an image or a video clip generated by -- 28 --Patent ApplicationAttorney Docket No. 120426-125600/US the at least one sensor that includes at least one of: a camera that images using lights visible to human eyes; a camera that images using infrared lights; a sonar; a radar; and a lidar.  
Claim 12. 
The system of claim 1, wherein the sensor data includes inputs selected by and transmitted from a plurality of vehicles in the population.  
Claim 6. 
The vehicle of claim 1, wherein the sensor data used for the supervised machine learning includes inputs selected by and transmitted from a plurality of vehicles in the population.  
Claim 14. 
A method, comprising: 
storing initially, in a computing device at a service location remote from a centralized computer server, a first artificial neural network model having data identifying: biases of neurons in a network of the neurons; synaptic weights of the neurons; and activation functions of the neurons; and 
receiving, from at least one sensor coupled to the computing device at the service location, inputs for the first artificial neural network model; 
processing, by the computing device, the inputs using the first artificial neural network model to generate outputs; 
selecting, by the computing device, an input based on an output of the first artificial neural network model generated from the input; 
transmitting the input, from the computing device to the centralized computer server, as part of sensor data stored in the centralized computer server, wherein the centralized computer server further trains, using the sensor data that includes the input selected by the vehicle, the first artificial neural network model to generate a second artificial neural network model; and 
downloading, by the computing device from the centralized computer server, the second artificial neural network model to replace the first artificial neural network model initially stored in the vehicle.  
Claim 15. 
A method, comprising: 
storing, in a computing device at a service location remote from a centralized computer server, a first artificial neural network model having data identifying: biases of neurons in a network of the neurons; synaptic weights of the neurons; and activation functions of the neurons; and 
receiving, from at least one sensor coupled to the computing device at the service location, inputs; 
processing, by the computing device, the inputs according to the first artificial neural network model to generate outputs; 
selecting, by the computing device, an input based on an output of the first artificial neural network model generated from the input; adjusting, by the computing device, the first artificial neural network model using an unsupervised technique on the input; 
transmitting the input to a centralized computer server which generates a second artificial neural network model using a supervised technique on sensor data that includes the input selected by the vehicle; and 
replacing, in the computing device, the first artificial neural network model adjusted via the unsupervised technique with the second artificial neural network model generated by the centralized computer server using the supervised technique.  
Claim 15. 
The method of claim 14, further comprising:  -- 20 --Patent ApplicationAttorney Docket No. 120426-119200/US generating, by the computing device based on the outputs, commands to control at least one of: acceleration of a vehicle; speed of the vehicle; and direction of the vehicle.  
Claim 16. 
The method of claim 15, further comprising: generating, by the computing device based on the outputs, commands to control at least one of: acceleration of a vehicle; speed of the vehicle; and direction of the vehicle.  
Claim 16. 
The method of claim 15, wherein the at least one sensor and the computing device are installed on the vehicle.  
Claim 17. 
The method of claim 16, wherein the at least one sensor and the computing device are installed on the vehicle.  
Claim 17. 
The method of claim 16, wherein the transmitting of the input is in real time during processing of the output at the service location.  
Claim 18. 
The method of claim 17, wherein the transmitting of the input is in real time during processing of the output at the service location.  
Claim 18. 
A non-transitory computer storage medium storing instructions which when executed by a centralized computer server causes the server to perform a method, the method comprising: 
storing initially a first artificial neural network model having data identifying: biases of neurons in a network of the neurons; synaptic weights of the neurons; and activation functions of the neurons; and 
communicating, via a communications network, a population of computing devices, each computing device in the population having: the first artificial neural network model initially installed in the computing device; at least one sensor that generates inputs for the first artificial neural network model during operations of the computing device; wherein the computing device is configured to: 
process the inputs using the first artificial neural network model to generate outputs; 
select an input based on an output of the first artificial neural network model generated from the input; and 
transmit the input to the centralized computer server; storing the input in the centralized computer server as part of sensor data;  -- 21 --Patent ApplicationAttorney Docket No. 120426-119200/US training, using the sensor data that includes the input selected by the computing device, the first artificial neural network model to generate a second artificial neural network model; and 
transmitting, from the centralized computer server to the computing device, the second artificial neural network model to 
replace the first artificial neural network model initially installed in the computing device.  
Claim 19. 
The non-transitory computer storage medium of claim 18, wherein the training is performed using a supervised training or learning technique.  
Claim 19. 
A non-transitory computer storage medium storing instructions which when executed by a computing device causes the computing device to perform a method, the method comprising: 
storing, in the computing device at a service location remote from a centralized computer server, a first artificial neural network model having data identifying: biases of neurons in a network of the neurons; synaptic weights of the neurons; and activation functions of the neurons; and 
receiving, from at least one sensor coupled to the computing device at the service location, inputs; 
processing, by the computing device, the inputs according to the first artificial neural network model to generate outputs; 
selecting, by the computing device, an input based on an output of the first artificial neural network model generated from the input; adjusting, by the computing device, the first artificial neural network model through unsupervised machine learning from the input; 
transmitting the input to a centralized computer server which generates a second artificial neural network model through supervised machine learning from sensor data that includes the input selected by the vehicle; and 
replacing, in the computing device, the first artificial neural network model adjusted via the unsupervised machine learning with the second artificial neural network model generated by the centralized computer server.  

Claim 19. 
generates a second artificial neural network model through supervised machine learning
Claim 20. 
The non-transitory computer storage medium of claim 18, wherein the outputs control at least one of: acceleration of a vehicle; speed of the vehicle; and direction of the vehicle.
Claim 20. 
The non-transitory computer storage medium of claim 19, wherein the outputs control at least one of: acceleration of a vehicle; speed of the vehicle; and direction of the vehicle.
Examiner notes the claim language being substantially identical with any difference being found within the application’s specification.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over: 
Lakshamanan et al., US PG Pub No 20180300964A1, hereinafter Lakshamanan, in view of 
Jia et al., US PG Pub No 20180173971A1, hereinafter Jia.
With respect to claim 1, Lakshamanan teaches: 
A system {Lakshamanan cover page illustrating Fig 14 vehicle network}, comprising: 
a centralized computer server initially storing a first artificial neural network model {Lakshamanan [0181] “central parameter server” for neural network illustrated Fig 11, [0161]} having data identifying: 
biases of neurons in a network of the neurons; synaptic weights of the neurons; and activation functions of the neurons {Lakshamanan [0143] “activation function that calculates the states of the nodes of each successive layer in the network based on coefficients (‘weights’) respectively associated with each of the edges connecting the layers” whereby weights associated with connection is synaptic and node is neuron. Further, [0181] “weights, biases”}; and 
a population of vehicles {Lakshamanan [0223] “set of multiple autonomous vehicles… set of vehicles can include more than two vehicles”, [0202], Fig 14}, each respective vehicle in the population having: 
Lakshamanan further teaches [0224] “local compute models” described in relation to Fig 21, see 21:2108 as machine learning model performs inference on local data. However, it is not made clear that the modeling is specifically installed within the vehicle. Jia teaches:
the first artificial neural network model initially installed in the vehicle {Jia Fig 1 illustrates on-board system of vehicle having neural network subsystem in communication with networked model parameter training modules and servers, [0048-50], [0055-61]}; 
at least one sensor that generates inputs for the first artificial neural network model during operations of the vehicle {Jia Fig 3A illustrating sensor data input into neural network, see also Fig 1:155 arrows indicating sensor data into NN subsystem; [0054] details input sensor data and training may be “online”}; and 
a computing device programmed to process the inputs using the first artificial neural network model {Jia [0048] “on-board neural network subsystem 134 includes one or more computing devices” e.g., [0050] “on-board neural network subsystem 134 can use hardware acceleration or other special-purpose computing devices”}; 
wherein the computing device is configured to select an input based on an output of the first artificial neural network model generated from the input {Jia [0067] “input 302 is generated based on the output of one or more of multiple high-recall object detection neural networks” and/or [0073] “input processed by using the high precision object detection neural network is generated based on the output of multiple high-recall object detection neural networks 305A and 305B” as illustrated Fig 3A. For technical effect, note [0052] “navigate through or around other vehicles on a highway while also avoiding cyclists and pedestrians”}; 
wherein the input is transmitted to and stored in the centralized computer server as part of sensor data {Jia Fig 1:112 and 123 illustrated server in system communication as [0124] “client and server are generally remote from each other” [0120] “transmit data and instructions to, a data storage system” and where [0045] “Each sensor can transmit” and [0058] “parameters 115 are stored”}; 
wherein the centralized computer server further trains, using the sensor data that includes the input selected by the vehicle, the first artificial neural network model to generate a second artificial neural network model; and wherein the second artificial neural network model is transmitted from the centralized computer server to the vehicle to replace the first artificial neural network model initially installed in the vehicle {Jia Fig 1:112 servers performing Training System 110. Training is performed by system 110 which provides 145 “Updated Model Parameters”. An updated/final set of model parameters for a neural network corresponds to a second (or Nth) neural network. [0060-61] “updated model parameters 145… training system 110 can provide a final set of model parameters 171 to the on-board system 130… provide the final set of model parameter values 171 by a wired or wireless connection”}.  
	Both Lakshamanan and Jia are directed to neural network training with automotive hardware thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to utilize the technique of Jia in combination with a specialized parameter server for a fleet as disclosed by Lakshamanan as obvious to try in updating an ANN with specified training as combination of known elements to yield predictable results and/or because “The training process can be computationally intensive… optimizing the training of neural networks, as the computations performed in adjusting the coefficients in neural networks lend themselves naturally to parallel implementations” (Lakshamanan [0148], [0172], [0211]). This would beneficial to the process as it “trains each node on a subset of the training data” where “each neuron has an associated error value” (Lakshamanan [0181], [0163]). Providing such an update to the modeling of Jia would advantageously “improve the accuracy of predictions” (Jia [0016]).

With respect to claim 2, the combination of Lakshamanan and Jia teaches the system of claim 1, wherein 
the computing device controls, based on the output, one of: acceleration of the vehicle; speed of the vehicle; and -- 18 --Patent ApplicationAttorney Docket No. 120426-119200/USdirection of the vehicle {Jia [0052] “generate a fully-autonomous plan to navigate through or around other vehicles on a highway while also avoiding cyclists and pedestrians” suggests navigational control abilities, i.e. direction or operational maneuvers. See also [0042] “object detection predictions to inform fully-autonomous driving decisions” which is [0017] “executed in ‘real time’ for the purposes of automatic driving”}.  

With respect to claim 3, the combination of Lakshamanan and Jia teaches the system of claim 1, wherein 
the second artificial neural network model includes data identifying updated synaptic weights of at least a portion of the neurons {Lakshamanan [0181] “trains each node on a subset of the training data and sets the global parameters (weights, biases)” where [0175] “training process occurs repeatedly as the weights of the network are adjusted” and/or [0144] “adjusting the weights until the network model performs with a minimal error for all instances of the training data set”}.

With respect to claim 4, the combination of Lakshamanan and Jia teaches the system of claim 3, wherein 
the computing device selects the input in response to the output identifying an unknown item {Jia [0094] “objects that are not detectable” or object which has yet to be detected is an unknown item in object detection, illustrated precision object detection neural network Figs 3-4. See also [0016] “confidence scores of object… confidence scores satisfy a threshold” as relative to instant spec [0036]}.  

With respect to claim 5, the combination of Lakshamanan and Jia teaches the system of claim 3, wherein 
the computing device selects the input in response to the output identifying an item unexpected in development of the first artificial neural network model {Jia [0042] “object detection predictions to inform fully-autonomous driving decisions… For example, the vehicle 122 can autonomously apply the brakes if a full-vehicle prediction indicates that a human driver is about to collide with a detected object, e.g., a pedestrian, a cyclist, another vehicle”}.  

With respect to claim 6, the combination of Lakshamanan and Jia teaches the system of claim 3, wherein 
the computing device selects the input in response to the output identifying an item, captured in the input, as being one of two or more candidates {Jia [0017] “object candidates”, [0015] “identify candidate regions in the environment that satisfy a set of criteria associated with object detection”}.  

With respect to claim 7, the combination of Lakshamanan and Jia teaches the system of claim 3, wherein 
the computing device selects the input based on a characteristic of the output; and wherein the input captures an item encountered by the vehicle during operation {Jia Figs 3-4 illustrate object and confidence scores for neural network object detection where an item encountered by the vehicle during operation is exemplary a cyclist or pedestrian. [0042,52] details driving decision upon encounter with said item}.

With respect to claim 8, the combination of Lakshamanan and Jia teaches the system of claim 7, wherein 
the characteristic is one of: lack of knowledge about the item; lack of classification of the item into a plurality of known categories; lack of an identification of the item; having an accuracy in identification of the item below a threshold; and having a confidence level in recognizing of the item below a threshold {Jia [0016] “confidence scores of object… confidence scores satisfy a threshold value” e.g., [0118] “confidence score computed for the camera patch A is lower than a threshold”}.  

With respect to claim 9, the combination of Lakshamanan and Jia teaches the system of claim 8, wherein 
the at least one sensor includes at least one of: a camera that images using lights visible to human eyes; a camera that images using infrared lights; a sonar; a radar; and a lidar {Jia Figs 3-4 sensor data comprising “Camera Image” with corresponding illustrated street view image; [0043] details Lidar, radar and [0094] “Various types of laser sensors”}.  

With respect to claim 10, the combination of Lakshamanan and Jia teaches the system of claim 9, wherein 
the input is one of: an image and a video clip {Jia [0053] “image or video data”; [0018] “different kinds of sensors… video camera”}.  

With respect to claim 11, the combination of Lakshamanan and Jia teaches the system of claim 9, wherein 
the item is one of: an event and an object {Jia [0015-16] “detected objects… classify objects”}.  

With respect to claim 12, the combination of Lakshamanan and Jia teaches the system of claim 1, wherein 
the sensor data includes inputs selected by and transmitted from a plurality of vehicles in the population {Lakshamanan [0223] “set of multiple autonomous vehicles… set of vehicles can include more than two vehicles”, [0202], Fig 14}.  

With respect to claim 13, the combination of Lakshamanan and Jia teaches the system of claim 1, wherein 
the second artificial neural network model is customized for the vehicle {Jia Fig 1 vehicle system clearly illustrated, [0042] “on-board system 130 is physically located on-board a vehicle” is specific to the vehicle comprising [0050] “(CPUs) of the on-board neural network subsystem 134” which [0049] “134 can… by loading a collection of model parameters 172” e.g., [0061] “final set of model parameters”. Furthermore, a vehicle NN subsystem is trained uniquely by sensor data transformed from “different channels” per [0054]. As a whole, customization for a vehicle is suggested over at least Fig 1}. 

With respect to claim 14, Lakshamanan teaches: 
A method {Lakshamanan [Abstract] “Methods, systems, and apparatus”}, comprising: 
storing initially, in a computing device at a service location remote from a centralized computer server, a first artificial neural network model {Lakshamanan [0181] “central parameter server” for neural network illustrated Fig 11, [0161]} having data identifying: 
biases of neurons in a network of the neurons; synaptic weights of the neurons; and activation functions of the neurons {Lakshamanan [0143] “activation function that calculates the states of the nodes of each successive layer in the network based on coefficients (‘weights’) respectively associated with each of the edges connecting the layers” whereby weights associated with connection is synaptic and node is neuron. Further, [0181] “weights, biases”}; and 
Lakshamanan further teaches [0224] “local compute models” described in relation to Fig 21, see 21:2108 as machine learning model performs inference on local data. However, it is not made clear that the modeling is specifically installed within the vehicle/service location. Jia teaches:
receiving, from at least one sensor coupled to the computing device at the service location, inputs for the first artificial neural network model {Jia Fig 3A illustrating sensor data input into neural network where [0080] “raw sensor data 301 collected by laser sensors and camera sensors”. See also Fig 1:155 arrows indicating sensor data into NN subsystem; [0054] details input sensor data and training may be “online”}; 
processing, by the computing device, the inputs using the first artificial neural network model to generate outputs {Jia [0018] “process data from different kinds of sensors” as illustrated Fig 3-4, 1 neural network where [0048] “on-board neural network subsystem 134 includes one or more computing devices” e.g., [0050] “on-board neural network subsystem 134 can use hardware acceleration or other special-purpose computing devices”}; 
selecting, by the computing device, an input based on an output of the first artificial neural network model generated from the input {Jia [0067] “input 302 is generated based on the output of one or more of multiple high-recall object detection neural networks” and/or [0073] “input processed by using the high precision object detection neural network is generated based on the output of multiple high-recall object detection neural networks 305A and 305B” as illustrated Fig 3A. For technical effect, note [0052] “navigate through or around other vehicles on a highway while also avoiding cyclists and pedestrians”}; 
transmitting the input, from the computing device to the centralized computer server, as part of sensor data stored in the centralized computer server, wherein the centralized computer server further trains, using the sensor data that includes the input selected by the vehicle, the first artificial neural network model to generate a second artificial neural network model; and downloading, by the computing device from the centralized computer server, the second artificial neural network model to replace the first artificial neural network model initially stored in the vehicle {Jia Fig 1:112 servers performing Training System 110. Training is performed by system 110 which provides 145 “Updated Model Parameters”. An updated/final set of model parameters for a neural network corresponds to a second (or Nth) neural network. [0060-61] “updated model parameters 145… training system 110 can provide a final set of model parameters 171 to the on-board system 130… provide the final set of model parameter values 171 by a wired or wireless connection”}.  
	Both Lakshamanan and Jia are directed to neural network training with automotive hardware thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to utilize the technique of Jia in combination with a specialized parameter server for a fleet as disclosed by Lakshamanan as obvious to try in updating an ANN with specified training as combination of known elements to yield predictable results and/or because “The training process can be computationally intensive… optimizing the training of neural networks, as the computations performed in adjusting the coefficients in neural networks lend themselves naturally to parallel implementations” (Lakshamanan [0148], [0172], [0211]). This would beneficial to the process as it “trains each node on a subset of the training data” where “each neuron has an associated error value” (Lakshamanan [0181], [0163]). Providing such an update to the modeling of Jia would advantageously “improve the accuracy of predictions” (Jia [0016]). 

With respect to claim 15, the combination of Lakshamanan and Jia teaches the method of claim 14, further comprising: 
generating, by the computing device based on the outputs, commands to control at least one of: acceleration of a vehicle; speed of the vehicle; and direction of the vehicle {Jia [0052] “generate a fully-autonomous plan to navigate through or around other vehicles on a highway while also avoiding cyclists and pedestrians” suggest navigational control abilities, i.e. direction or operational maneuvers. See also [0042] “object detection predictions to inform fully-autonomous driving decisions” which is [0017] “executed in ‘real time’ for the purposes of automatic driving”}.  

With respect to claim 16, the combination of Lakshamanan and Jia teaches the method of claim 14, wherein  
the at least one sensor and the computing device are installed on the vehicle {Jia Fig 1 vehicle system clearly illustrated, [0042] “on-board system 130 is physically located on-board a vehicle” comprising [0043] “sensor subsystems 112” and [0048-50] “on-board neural network subsystem 134 includes one or more computing devices”}.  

With respect to claim 17, the combination of Lakshamanan and Jia teaches the method of claim 16, wherein  
the transmitting of the input is in real time during processing of the output at the service location {Jia [0017] “executed in ’real time’ for the purposes of automatic driving”, [0054] “on-board system 130 can provide training data 123 to the training system 110 in offline batches or in an online fashion, e.g., continually” emphasis online}.  

With respect to claim 18, Lakshamanan teaches: 
A non-transitory computer storage medium storing instructions {Lakshamanan [0332] “non-transitory machine-readable storage media”, [0319] “code… tangible”} which when executed by a centralized computer server causes the server to perform a method {Lakshamanan [0181] “central parameter server” for neural network illustrated Fig 11, [0161], [0328-29] “means for performing acts of the method”}, the method comprising: 
storing initially a first artificial neural network model {Lakshamanan [0181] “central parameter server” for neural network illustrated Fig 11, [0161]} having data identifying: 
biases of neurons in a network of the neurons; synaptic weights of the neurons; and activation functions of the neurons {Lakshamanan [0143] “activation function that calculates the states of the nodes of each successive layer in the network based on coefficients (‘weights’) respectively associated with each of the edges connecting the layers” whereby weights associated with connection is synaptic and node is neuron. Further, [0181] “weights, biases”}; and 
communicating, via a communications network, a population of computing devices {Lakshamanan [0223] “set of multiple autonomous vehicles… set of vehicles can include more than two vehicles”, [0202], Fig 14}, each computing device in the population having: 
Lakshamanan further teaches [0224] “local compute models” described in relation to Fig 21, see 21:2108 as machine learning model performs inference on local data. However, it is not made clear that the modeling is specifically installed within the vehicle computing device. Jia teaches:
the first artificial neural network model initially installed in the computing device {Jia Fig 1 illustrates on-board system of vehicle having neural network subsystem in communication with networked model parameter training modules and servers, [0048-50], [0055-61]}; 
at least one sensor that generates inputs for the first artificial neural network model during operations of the computing device {Jia Fig 3A illustrating sensor data input into neural network where [0080] “raw sensor data 301 collected by laser sensors and camera sensors”. See also Fig 1:155 arrows indicating sensor data into NN subsystem; [0054] details input sensor data and training may be “online”}; 
wherein the computing device is configured to: 
process the inputs using the first artificial neural network model to generate outputs {Jia [0018] “process data from different kinds of sensors” as illustrated Fig 3-4, 1 neural network where [0048] “on-board neural network subsystem 134 includes one or more computing devices” e.g., [0050] “on-board neural network subsystem 134 can use hardware acceleration or other special-purpose computing devices”}; 
select an input based on an output of the first artificial neural network model generated from the input {Jia [0067] “input 302 is generated based on the output of one or more of multiple high-recall object detection neural networks” and/or [0073] “input processed by using the high precision object detection neural network is generated based on the output of multiple high-recall object detection neural networks 305A and 305B” as illustrated Fig 3A. For technical effect, note [0052] “navigate through or around other vehicles on a highway while also avoiding cyclists and pedestrians”}; and 
transmit the input to the centralized computer server {Jia [0045] “Each sensor can transmit” Fig 1:123 illustrated server in system communication as [0124] “client and server are generally remote from each other”}; 
storing the input in the centralized computer server as part of sensor data {Jia [0058] “parameters are stored”, [0120] “transmit data and instructions to, a data storage system” again clearly illustrated Fig 1};  -- 21 --Patent ApplicationAttorney Docket No. 120426-119200/US 
training, using the sensor data that includes the input selected by the computing device, the first artificial neural network model to generate a second artificial neural network model {Jia Fig 1:145 servers performing Training System 110. Training is performed by system 110 which provides 145 “Updated Model Parameters”. An updated/final set of model parameters for a neural network corresponds to a second (or Nth) neural network. [0060-61] “updated model parameters 145… training system 110 can provide a final set of model parameters 171 to the on-board system 130”}; and 
transmitting, from the centralized computer server to the computing device, the second artificial neural network model to replace the first artificial neural network model initially installed in the computing device {Jia Fig 1:171, [0049] “loading a collection of model parameters 172 that are received from the training system 110” as [0060-61] “provide the final set of model parameter values 171 by a wired or wireless connection”}.  
Both Lakshamanan and Jia are directed to neural network training with automotive hardware thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to utilize the technique of Jia in combination with a specialized parameter server for a fleet as disclosed by Lakshamanan as obvious to try in updating an ANN with specified training as combination of known elements to yield predictable results and/or because “The training process can be computationally intensive… optimizing the training of neural networks, as the computations performed in adjusting the coefficients in neural networks lend themselves naturally to parallel implementations” (Lakshamanan [0148], [0172], [0211]). This would beneficial to the process as it “trains each node on a subset of the training data” where “each neuron has an associated error value” (Lakshamanan [0181], [0163]). Providing such an update to the modeling of Jia would advantageously “improve the accuracy of predictions” (Jia [0016]).

With respect to claim 19, the combination of Lakshamanan and Jia teaches the non-transitory computer storage medium of claim 18, wherein 
the training is performed using a supervised training or learning technique {Lakshamanan [0174] “The training cycle then be performed in either a supervised or unsupervised manner”, [0177-79] “Variations on supervised and unsupervised training may also be employed. Semi-supervised…”}.  

With respect to claim 20, the combination of Lakshamanan and Jia teaches the non-transitory computer storage medium of claim 18, wherein
the outputs control at least one of: acceleration of a vehicle; speed of the vehicle; and direction of the vehicle {Jia [0052] “generate a fully-autonomous plan to navigate through or around other vehicles on a highway while also avoiding cyclists and pedestrians” suggest navigational control abilities, i.e. direction or operational maneuvers. See also [0042] “object detection predictions to inform fully-autonomous driving decisions” which is [0017] “executed in ‘real time’ for the purposes of automatic driving”}.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Examiner notes a particular abundance of art in developed field
Gray et al., US Patent No 10,007269B1 Uber discloses fleet collision avoidance with distributed training, see Fig 3.
Fridman et al., “MIT Autonomous Vehicle Technology Study: Large-Scale Deep Learning Based Analysis of Driver Behavior and Interaction with Automation” discloses general state of the art, see Figs 7-8.
Pan et al., “Virtual to Real Reinforcement Learning for Autonomous Driving” discloses transfer learning.
Dasgupta et al., US PG Pub No 20190019082A1 IBM discloses “second neural network” training with synaptic weights, bias, and function parameters, see Figs 4-5, 9.
Arditi et al., US PG Pub No 20190147331A1 Lyft discloses distributed training for vehicle fleet and second CNN.
Teichmann et al., “MultiNet: Real-time Joint Semantic Reasononing for Autonomous Driving” discloses joint classification, detection, and semantic segmentation.
Santana et Hotz, “Learning a Driving Simulator” discloses variational autoencoder and GAN generative adversarial network.
Stern et al., “Dissipation of stop-and-go waves via control of autonomous vehicles: Field experiments” discloses coordinated fleet control, see Fig 1.
Kentley-Klay et al., US Patent 10,459,444B1 Zoox discloses autonomous vehicle fleet distributed training and testing with vehicle controllers, see Figs 1-2.
Batchelor et al., US PG Pub No 20200279129A1 Nissan discloses machine vision.
Hashimoto et al., US PG Pub No 20190034762A1 Toyota discloses perception with “second neural network”.
Geraci et al., US PG Pub No 20190251396A1 Samsung discloses vehicle distributed training with weights and biases.
Bazhenov et al., US PG Pub No 20200209810A1 discloses synaptic strength with second neural network for vehicles.
Teig et al., US PG Pub No 20180025268A1 discloses specialized hardware for vehicle machine learning.
Diab et al., US PG Pub No 20160020943A1 discloses automotive reconfigurable neural network systems.
Englard et al., US PG Pub No 20190113927A1 discloses vehicle reinforcement learning with neural network object detection.









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chase P Hinckley whose telephone number is (571)272-7935.  The examiner can normally be reached on M-F 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda M. Huang can be reached on 571-270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHASE P. HINCKLEY/Examiner, Art Unit 2124                                                                                                                                                                                                        
/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124